
	
		I
		111th CONGRESS
		1st Session
		H. R. 1162
		IN THE HOUSE OF REPRESENTATIVES
		
			February 24, 2009
			Mr. Putnam (for
			 himself and Mrs. Myrick) introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend the Immigration and Nationality Act to permit
		  certain E–2 nonimmigrant investors to adjust status to lawful permanent
		  resident status.
	
	
		1.Short titleThis Act may be cited as the
			 E–2 Nonimmigrant Investor Adjustment
			 Act of 2009.
		2.Adjustment to
			 lawful permanent resident status of certain E–2 nonimmigrant investors
			(a)In
			 generalSection 203(b)(5) of
			 the Immigration and Nationality Act (8 U.S.C. 1153(b)(5)) is amended—
				(1)in subparagraph
			 (A)(ii), by inserting except as provided in subparagraph
			 (E)(i)(II), after (ii);
				(2)in subparagraph
			 (C)(i), by inserting and subparagraph (E)(i)(I) after
			 Except as provided in this subparagraph; and
				(3)by adding at the
			 end the following new subparagraph:
					
						(E)Special rules
				for certain E–2 nonimmigrant investors
							(i)In
				generalIn the case of an
				alien who has been present in the United States in the status of an alien
				described in section 101(a)(15)(E)(ii) for at least five years—
								(I)the amount of
				capital required under subparagraph (A) shall be $200,000; and
								(II)the alien is
				deemed as satisfying the requirement of subparagraph (A)(ii) if the enterprise
				has created full-time employment for not fewer than two individuals (or five
				individuals for each year after the third year in such status) described in
				such subparagraph (A)(ii).
								(ii)LimitationNot more than 3,000 visas may be made
				available under this paragraph to principal aliens described in clause (i) in
				any fiscal
				year.
							.
				(b)Effective
			 dateThe amendments made by
			 subsection (a) shall take effect on the date of the enactment of this Act.
			 Periods of presence in the United States in the status of an alien described in
			 section 101(a)(15)(E)(ii) of the Immigration and Nationality Act (8 U.S.C.
			 1101(a)(15)(E)(ii)) before such date shall be counted towards satisfying the
			 time requirement specified in subparagraph (E) of section 203(b)(5) of such Act
			 (8 U.S.C. 1153(b)(5)) (as added by paragraph (3) of subsection (a)).
			(c)Immediate
			 eligibility of adjustment of status of certain long-Term E–2 nonimmigrant
			 investorsAn alien who has been present in the United States as
			 an E–2 nonimmigrant investor for at least five years may be immediately
			 eligible to adjust status to that of an alien lawfully admitted for permanent
			 residence pursuant to the amendment made by subsection (a).
			
